Citation Nr: 1812035	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  10-13 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to September 4, 2015.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to June 1980 and from December 1987 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the appeal is currently with the RO in Detroit, Michigan.  The December 2008 rating decision, in pertinent part, denied a rating in excess of 10 percent for DJD of the lumbar spine.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in November 2010.  A transcript of the hearing is of record.  

This appeal was remanded by the Board in December 2011 for further development and, in July 2014, the Board, in pertinent part, denied entitlement to an increased rating for a back disorder.  The Veteran appealed portions of this decision to the United States Court of Appeals for Veterans Claims (Court) which, in an April 2015 Order, in pertinent part, vacated and remanded the Board's decision to the extent that it improperly found that the record did not raise the issue of entitlement to TDIU.  The Veteran had stated that he lost his job because of his back disability.

An August 2015 Board decision, in pertinent part, remanded the issue of entitlement to TDIU to the agency of original jurisdiction (AOJ).  

In a September 2016 Board remand, the issues of increased ratings for degenerative joint disease of the lumbar spine, persistent depressive disorder with persistent major depressive episode and generalized anxiety disorder, tension headaches and tinnitus were remanded for issuance of a Statement of the Case as they were inextricably intertwined with the issue of entitlement to TDIU that was on appeal.  The issue of entitlement to an increased rating for low back disability and bilateral hearing loss on an extraschedular basis was also remanded for consideration of whether referral to the Director of Compensation Service is warranted.  

A May 2017 rating decision, in pertinent part, granted entitlement to TDIU with an effective date of September 4, 2015.  

As noted, the matter of entitlement to an increased rating on an extraschedular basis for the Veteran's service-connected low back disability and bilateral hearing loss was remanded by the Board in September 2016.  It does not appear that the RO has taken any action on this matter and it has not been returned to the Board for further appellate review, notwithstanding that effective January 8, 2018, an extraschedular evaluation may not be based on the combined effect of more than one service-connected disability.  Therefore, this matter is not currently before the Board.

Additionally, the AOJ is still processing the appealed issues of entitlement to increased ratings for tension headaches, degenerative joint disease of the lumbar spine, tinnitus, and persistent depressive disorder with disorder with persistent major depressive episode and generalized anxiety disorder.  Therefore, these issues are also not currently before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran has been granted TDIU, effective September 4, 2015.  As his claim for TDIU stems from his July 2008 claim for an increased rating for his service-connected low back disability, the grant of TDIU from September 2015 does not represent a full grant of the benefit sought.  Therefore, the AOJ must consider the matter of entitlement to TDIU prior to this date.  This was not done in the May 2017 rating decision, nor has a supplemental statement of the case been issued to the Veteran on this aspect of his TDIU claim.  This 

Accordingly, the case is REMANDED for the following action:

The AOJ should adjudicate whether the Veteran is entitled to TDIU prior to September 4, 2015.  If the benefit sought is denied, a supplemental statement of the case should be issued to the Veteran and his representative.  They should be afforded the opportunity respond.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

